                    UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF OKLAHOMA

TEDDY MILLER and EDDIE MILLER, )
as Co-Trustees of the NORMA LEE      )
MILLER REVOCABLE TRUST;              )
                                     )
and                                  )
                                     )
EDDIE MILLER, as Trustee of the      )
EDDIE MAX MILLER REVOCABLE )
TRUST and as Trustee of the SUSAN E. )
MILLER REVOCABLE TRUST,              )
                                     )
      Plaintiffs,                    )
                                     )
v.                                   )            Case No. CIV-19-1033-G
                                     )
EOG RESOURCES, INC.,                 )
a Delaware Corporation,              )
                                     )
      Defendant.                     )

                                          ORDER

         Plaintiffs Teddy Miller1 and Eddie Miller2 (“Plaintiffs”) filed this lawsuit in the

District Court of Ellis County, Oklahoma, asserting claims arising from the well-site

activities of Defendant EOG Resources, Inc. (“EOG”) upon real property owned by trusts

for which Plaintiffs serve as trustees (“the Property”). EOG removed the action to this

Court on November 11, 2019, and thereafter filed a Partial Motion to Dismiss (Doc. No.




1
    Teddy Miller asserts standing as co-trustee of the Norma Lee Miller Revocable Trust.
2
  Eddie Miller asserts standing as co-trustee of the Norma Lee Miller Revocable Trust, as
trustee of the Eddie Max Miller Revocable Trust, and as trustee of the Susan E. Miller
Revocable Trust.
4) pursuant to Federal Rule of Civil Procedure 12(b)(6). Plaintiffs have responded in

opposition to the Motion (Doc. No. 9) and EOG has replied (Doc. No. 11).

                               SUMMARY OF THE PLEADINGS

       Plaintiffs allege that EOG constructed multiple well sites on the Property, each of

which was subject to a Surface Use Agreement. See Compl. ¶¶ 5-6 (Doc. No. 1-1). “Each

of the . . . Surface Use Agreements contain[s] well site size limitations for the period of

drilling/completing operations, and each agreement includes a reduced or ‘downsized’ size

limitation after the respective wells had been drilled and completed.” Id. ¶ 7.

       Plaintiffs allege that nine of the completed well sites are “substantially larger” than

the drilling/completing limitations set forth in the Surface Use Agreements and that EOG

has refused to reduce the well-site location sizes as required by the “downsizing”

provisions thereof. Id. ¶¶ 8-9, 12-31. Based on these allegations, Plaintiffs assert claims

for breach of contract (id. ¶¶ 32-39), negligent breach of contract (id. ¶¶ 40-45), and

trespass to land (id. ¶¶ 46-50).

                                   STANDARD OF REVIEW

       Federal Rule of Civil Procedure 12(b)(6) prescribes that a defendant may seek

dismissal when the plaintiff “fail[s] to state a claim upon which relief can be granted.” Fed.

R. Civ. P. 12(b)(6). In analyzing a motion to dismiss under Rule 12(b)(6), the court

“accept[s] as true all well-pleaded factual allegations in the complaint and view[s] them in

the light most favorable to the plaintiff.” Burnett v. Mortg. Elec. Registration Sys., Inc.,

706 F.3d 1231, 1235 (10th Cir. 2013). A complaint fails to state a claim on which relief

may be granted when it lacks factual allegations sufficient “to raise a right to relief above


                                              2
the speculative level on the assumption that all the allegations in the complaint are true

(even if doubtful in fact).” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citation

omitted); see also Robbins v. Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008) (“[T]o

withstand a motion to dismiss, a complaint must contain enough allegations of fact to state

a claim that is plausible on its face.” (internal quotation marks omitted)). Bare legal

conclusions in a complaint are not entitled to the assumption of truth; “they must be

supported by factual allegations” to state a claim for relief. Ashcroft v. Iqbal, 556 U.S.

662, 679 (2009).

                                        ANALYSIS

       EOG seeks dismissal of Plaintiffs’ claims for trespass and negligent breach of

contract, contending that “Plaintiffs’ recovery against EOG—if any—lies in contract, not

tort.” Def.’s Mot. at 1.

       The circumstances under which Oklahoma law permits contracting parties to sue

each other in tort are not perfectly defined. The Oklahoma Supreme Court has stated that

tort liability requires “violation of a duty imposed by law independent of contract.” Lewis

v. Farmers Ins. Co., 681 P.2d 67, 69 (Okla. 1983).3 That court also stated that every

contract embodies a “common law duty to perform [the thing to be done] with care, skill,




3
 Accord Fretwell v. Prot. Alarm Co., 764 P.2d 149, 151 (Okla. 1988); Abercrombie &
Fitch Stores, Inc. v. Penn Square Mall Ltd. P’ship, 425 P.3d 757, 763 (Okla. Civ. App.
2018); Milroy v. Allstate Ins. Co., 151 P.3d 922, 926 (Okla. Civ. App. 2007).


                                            3
reasonable expediency, and faithfulness,” and breach of such duty “will give rise to an

action ex delicto as well as an action ex contractu.” Id. at 69.4

       Looking to the substance of their rulings, Oklahoma courts have permitted tort

claims by and against contracting parties in two scenarios: (1) where the defendant engaged

in tortious conduct amounting to breach of an extra-contractual duty—i.e., a duty “imposed

by law, by reason of the [parties’] relationship”;5 and (2) where, in the course of performing

under a contract, the defendant committed an “independent” wrong, typically characterized

by behavior that is “willful, designed, intentional, or malicious.”6          Outside these

scenarios—that is, without breach of an independent duty or the commission of an

“independent” tort—a contractual violation, even if intentionally undertaken, will not


4
 Accord Finnell v. Seismic, 67 P.3d 339, 344 (Okla. 2003); Leak-Gilbert v. Fahle, 55 P.3d
1054, 1057 (Okla. 2002); Hesser v. Cent. Nat’l Bank & Tr. Co. of Enid, 956 P.2d 864, 868
(Okla. 1998); Fretwell, 764 P.2d at 151; Keel v. Titan Constr. Corp., 639 P.2d 1228, 1232
(Okla. 1981); Abercrombie & Fitch, 425 P.3d at 763; Milroy, 151 P.3d at 926-27.
5
  Burton v. Juzwik, 524 P.2d 16, 19 (Okla. 1974); see also Okla. Nat. Gas Co. v. Pack, 97
P.2d 768, 770 (Okla. 1939) (holding that defendant was subject to tort liability where,
irrespective of its contractual relationship with plaintiffs, it breached a common-law duty
to supply gas to its consumers); Hobbs v. Smith, 115 P. 347, 350 (Okla. 1911) (holding that
defendant was subject to tort liability where his sale of diseased hogs to plaintiff breached
the parties’ agreement and also a common-law duty to not knowingly sell contagious
livestock to another).
6
  Hall Jones Oil Corp. v. Claro, 459 P.2d 858, 861 (Okla. 1969) (holding that plaintiffs
could maintain a claim for “tortious breach” of an oil and gas lease where defendants
“knowingly and intentionally” breached the implied covenant to protect against drainage
by “illegal[ly] produc[ing] . . . oil on adjoining property”); Z. D. Howard Co. v. Cartwright,
537 P.2d 345, 347 (Okla. 1975) (holding that punitive damages were recoverable because,
in the course of selling a car to plaintiff, defendant “falsely represent[ed] the car to be a
new one,” thereby committing an “independent, willful tort”); accord Rodgers v. Tecumseh
Bank, 756 P.2d 1223, 1227 (Okla. 1988) (explaining that “[g]ross recklessness or wanton
negligence on behalf of a party to a contract may call for an application of the theory of
tortious breach of contract”).


                                              4
support a claim for tort liability. See Hall Jones, 459 P.2d at 861 (“Conduct that is merely

a breach of contract is, of course, not a tort.”); Pack, 97 P.2d at 770 (“There is a broad

distinction between causes of action arising ex contractu and ex delicto, and a mere matter

of contract cannot be converted into a tort.”).

       While Lewis has been invoked to support a cause of action for negligent

performance of contractual obligations, the Oklahoma Supreme Court disavowed that

construction in the 2010 case of Embry v. Innovative Aftermarket Systems L.P.:

       There is simply no general duty to use reasonable care in the performance of
       a contract. The duty of a party to a contract to act reasonably and diligently
       in the performance of a contract are encompassed within the implied
       covenant of fair dealing and good faith. “Fair dealing” in the implied
       covenant emphasizes “reasonable action,” while “good faith” is marked by
       “the exercise of reasonable diligence.” The duty to act in good faith also
       requires a party to abstain from taking unfair advantage of another. Any
       neglect and lack of diligence on the part of the defendants is simply proof of
       their breach of the implied duty to deal fairly and in good faith, and not an
       independent theory of recovery.

247 P.3d 1158, 1161 (Okla. 2010) (citations omitted).7

       This Court is bound to follow Embry insofar as it embodies the Oklahoma Supreme

Court’s “most recent statement of state law” with respect to the issue at hand. Sw. Forest



7
   Defendant cites but one relevant case postdating Embry: the 2018 decision of the
Oklahoma Court of Civil Appeals in Abercrombie & Fitch. In that decision, the Court of
Civil Appeals held that the plaintiff could maintain a negligence claim based on the
defendant’s failure to perform its contractual obligations with “care, skill, reasonable
experience and faithfulness.” Id. at 762 (internal quotation marks omitted). This holding
possibly was premised on the existence of a special relationship between the parties, such
as would render the implied duty actionable in tort. See id. at 763. At any rate,
Abercrombie & Fitch holds “no precedential value” and must be disregarded to the extent
it conflicts with the Oklahoma Supreme Court’s holding in Embry. See Strong v.
Laubauch, 65 F. App’x 206, 211 (10th Cir. 2003) (citing Okla. Stat. tit. 20, § 30.5).


                                              5
Indus., Inc. v. Sutton, 868 F.2d 352, 354 (10th Cir. 1989). Under Embry, the common-law

duty to perform a contract with “care, skill, reasonable expediency, and faithfulness”8 is

conceptualized as part and parcel of the duty of good faith and fair dealing, which, though

inherent in every Oklahoma contract, does not give rise to “independent tort liability” in

the absence of a “special relationship” between the parties. See Embry, 247 P.3d at 1161;

Wathor v. Mut. Assurance Adm’rs, Inc., 87 P.3d 559, 561 (Okla. 2004). In this vein, Embry

is consistent with prior Oklahoma decisional law permitting tort liability if the defendant’s

breach of contract also violates a common-law duty stemming from the parties’

relationship. At the same time, Embry leaves intact Oklahoma decisional law permitting

tort liability if the defendant, in the course of performing a contract, commits an

independent, willful tort.

    I.   Plaintiffs’ Negligent Breach-of-Contract Claim

         In support of their negligence claim, Plaintiffs assert that EOG “had a duty to

construct the subject well site locations with reasonable care, skill, and in compliance with

the . . . size limitations” specified in the Surface Use Agreements. Compl. ¶ 43. Plaintiffs

allege that EOG breached that duty and was therefore “negligent in the performance of its

[contractual] obligations.” Id. ¶ 44.

         In this regard, Plaintiffs do not contend that EOG breached any extra-contractual

duty or that it engaged in intentional or malicious conduct. Because Plaintiffs’ negligence

claim is premised on the theory of a “general duty to use reasonable care” in performing



8
    Lewis, 681 P.2d at 69.


                                             6
the parties’ contract, it is foreclosed by Embry and will be dismissed under Rule 12(b)(6)

for failure to state a claim upon which relief can be granted. See Embry, 247 P.3d at 1161

(“There is simply no general duty to use reasonable care in the performance of a contract.”).

 II.   Plaintiffs’ Trespass Claim

       In support of their trespass claim, Plaintiffs allege that EOG’s entry onto and use of

Plaintiffs’ land exceeded the scope of permission granted under the Surface Use

Agreements, making EOG liable under a theory of trespass. See Compl. ¶¶ 48-50.

       In Angier v. Mathews Exploration Corporation, 905 P.2d 826, 831 (Okla. Civ. App.

1995), the Oklahoma Court of Civil Appeals considered a suit brought by a landowner who

had executed a right-of-way agreement permitting the defendant pipeline company to build

an access road over her land. See id. at 828. In breach of the agreement, the defendant

“locat[ed] the entry way for the access road at the southeast corner of [the plaintiff’s] lands

rather than the northeast corner as provided” in the contract. Id. The Angier court

concluded that the plaintiff landowner’s claim was “essentially a trespass cause of action,”

and she was therefore entitled to damages “based on [that] tort.” Id. at 831. That court

cited a line of authority—left undisturbed by Embry—holding that “tort may be the basis

for recovery” in an action between contracting parties if “the contract is merely the

inducement which creates the occasion for the tort.” Id. at 831 n.2 (internal quotation

marks omitted).

       The Court finds Angier to be persuasive. Specifically, the Court concludes that

Plaintiffs’ allegation of trespass is the sort of independent, intentional breach of a duty

“imposed by law individually of contract” that may, under the appropriate facts, support


                                              7
liability in tort despite the contractual origin of the parties’ relationship. Angier, 905 P.2d

at 831 n.2; see, e.g., Z. D. Howard Co., 537 P.2d at 347. Accordingly, Plaintiffs’ trespass

claim withstands scrutiny at this pleading stage and will be allowed to proceed.

                                      CONCLUSION

       For the reasons stated above, Defendant’s Partial Motion to Dismiss (Doc. No. 4) is

GRANTED IN PART and DENIED IN PART. Plaintiffs’ trespass claim shall proceed,

but Plaintiffs’ negligent-breach-of-contract claim is dismissed without prejudice.

       IT IS SO ORDERED this 6th day of February, 2020.




                                              8
